•




                          THE AvrrORNEY GENERAL
                                  OF TEXAS
                                  AUSTIN 11,. TEXAS
WAGGONER CARR
~T'll'OlRNE""   GENERAL




                                 April 14, 1965


       Honorable Doug Crouch               Opinion No. C-422
       District Attorney
       Tarrant County                      Re:    Whether the office of Justice
       Fort Worth,Texas                           of · the Peace in Tarrant County
                                                  has the same authority to con-
                                                  duct inquests and order autopsies
                                                  now, as it did prior to January
       Dear Mr. Crouch:                           1, 1965, and related questions.
                 Your letter . requesting an opinion of this office reads
       in part as follows:
                       "According to information received from the
                 FOI't Worth Chamber of Commerce, the 1960 Federal
                 Census' showed Tarrant County to have a population
                 of 538,495. Section 1 of Article 989a of the
                 Texas Code of Criminal Procedure provides that,
                 effective January 1, 1965, the ,.Commissioners' .
                 Court of any county having a population of more
                 than 500,000 shall establish and maintain the
                 office of Medical Examiner. The Tarrant County
                 Commissioners' Court has not appointed a Medical ·
                 E;x:aminer as of the date of this writing . . The
                 Justices of the Peace have c.o ntinued to perform
                 their !'unctions undel" their authority as it
                 existed prior to January 1, 1965.     ·       .
                      "Does the office of the Justice of the Peace
                 in Tarrant County have the same authority to con-
                 duct inquests and or.der autopsies now as ' it did
                 prior to January 1, 1965, and will that authority
                 continue in effect · in that office until such time
                 as the Tarrant County Medical Examiner is appointed
                 and qualified?                                 .
                      "Will a ciuly licensed doctor performing an
                 autopsy at the instruction of a Justice of the



                                         -1987-
Hon. Doug Crouch, page 2 (C-422)


     Peace be held liable in damages between Januar~
     1, 1965, and such time as the Commissioners ap-
     point a Medical Examiner for performing an illegal
     operation?"                          .
          Section 1 of· Article 989a J Texas Code of Criminal
Procedure, prescribes statutory basis for the officer of Medical
Examiner and provides in part:
          "Subject to the provisions of this Act,
     the Commissioners Court of any county having
     a population of more than five hundred thousand
     (500,000) and not having a - reputable medical
     school as deffned in Article 4501 and 4503,
     Revised Civil Statutes of Texas, shall establish
     and maintain the office of Medical Examiner . . • . "
          The following statutory provision prevents public con-
veniencefrom suffering because of vacancies in office, Section
12 of Article 989a provides in ~art:
          "When the Commissioners Court of any county
     having a population of one ,hundred twenty thousand
     (120,000) or more, according to the last preceding
     Federal Census, -shall establish the office of Med-
     ical Examiner., all powers and duties of Justice of
     the Peace in such county relating to 'the investiga-
     tion of deaths and inquests shall vest in the office
     of Medical Examiner. _.\ . . ' ."     .
           It is our opinion that ·Section 12 is controlling as to
the duties of' the Justic;e of the Peace -when the office of Medica
Examiner has not been established. Until the office of Medical
Examiner is established as required in the mandatory language of
Section 1 by the Commissioners' Court and an offi.cer has been
appointed, and duly · qualified, the office of the Justice of the
Peace in Tarrant County has the same authority to conduct in -
quests and order autopsies as it did prior to January 1, 19 65 .
           The answer to your first question requires your second
question to be answered in the negative.
                      SUMMARY
          The office of Justice of the Peace in Tarrant
     County has the same authority to conduct inquests
     and order autopsies as it did prior to January 1,
     1965, until the office of Medical Examiner is es-
     tablished and an officer appointed by the commiS-
     sioners' Court and duly qualified.

                              -1988-
        Doug Crouch, page 3 (C-422)
lIoP'

                               Very truly yours,
                              WAGGONER CARR
                              Attorney General


                              By:
                                    Gordon Houser
                                    Assistant
GH:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Roy Johnson
Sam Kelley
     Banks
 C0tt Garrison
 PROVED FOR THE ATTORNEY GENERAL
    Stanton stone




                                          \.




                              -1989 ...